DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February has been entered.
Election/Restrictions
Regarding the amended claim 19, the recitation “a first circuit layer module disposed on the sealant and the first chip, wherein the first circuit layer module comprises a plurality of first circuit layers and a plurality of first dielectric layers,” “a second circuit layer module disposed on the first circuit layer module, wherein the second circuit layer module comprises a plurality of second circuit layers and a plurality of second dielectric layers, and “a second chip embedded in the second circuit layer module,” does not read on the elected specie of figure 12. Figure 12 discloses only one circuit layer module. Therefore, the amended claim 19 is withdrawn from further consideration.


Allowable Subject Matter
Claims 1-4, 6 and 14-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

A package structure with the limitation “each of the first conductive pads has a bottom portion below the upper surface of the first chip and at least one top portion over the upper surface of the first chip, and the top portion is in contact with the bottom portion, a circuit layer module disposed on the sealant and the first chip, wherein the circuit layer module comprises a plurality of circuit layers and a plurality of dielectric layers, each of the dielectric layers has a plurality of conductive vias, each of the circuit layers is disposed between the adjacent dielectric layers and in contact with the conductive vias, the bottommost circuit layer is electrically connected to the first conductive pads through the conductive vias, and the conductive vias are in contact with top portion and the bottom portion of the first conductive pad” in combination with other claimed limitation of the base claim 1 has not been disclosed by prior art of record taken alone or in combination.

Response to Arguments
Applicant's arguments filed on February 18, 2021, have been fully considered but they are not persuasive / not applicable, in view of the withdrawal of claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Munakata (US 2014/0233199), figure 10, discloses a sealant (19, in the middle), a chip (component 90, in the middle), a first circuit module (circuit layers above the component 90 in the middle), and second chip (component 90, above the middle component 90), with an adhesive (19) directly disposed between the entire bottom surface of the second chip.
Hsu (US 2007/0035015), figure 5C, discloses a sealant (51, 53, on the bottom), a first chip (component 52, on the bottom left), the sealant covering the sides and the bottom surface of the chip), and a second chip (52, above the first chip), and adhesive layer (51, the upper one) directly disposed on the entire bottom surface of the second chip. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            July 11, 2021